                                                                                      Case 2:20-cv-00383-TLN-JDP Document 27 Filed 01/19/21 Page 1 of 5


                                                                                 1 Michael G Kline (State Bar No. 212758)
                                                                                   mkline@wshblaw.com
                                                                                 2 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 3 Concord, California 94520-7982
                                                                                   Phone: (925) 222-3400 ♦ Fax: (925) 356-8250
                                                                                 4

                                                                                 5 Attorneys for Defendants, CUBESMART (erroneously sued as "CUBESMART SELF STORAGE,
                                                                                   CEO CHRISTOPHER MARR, a corporation") and TIFFANY ROSE
                                                                                 6

                                                                                 7

                                                                                 8                                   UNITED STATES DISTRICT COURT

                                                                                 9                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                                                                                10

                                                                                11 NATHAN SCHNEIDER,                                      Case No. 2:20-cv-00383-TLN-JDP
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12                      Plaintiff,
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                                          STIPULATION AND ORDER FOR
                                                                                13            v.                                          VOLUNTARY DISMISSAL [F.R.C.P. 41]
                                                Attorneys at Law




                                                                                14 CUBESMART SELF STORAGE, CEO                            The Hon. Troy L. Nunley
                                                                                   CHRISTOPHER MARR, et al.
                                                                                15
                                                                                             Defendants.
                                                                                16

                                                                                17                                                        Trial Date:         None Set
                                                                                18
                                                                                              Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff NATHAN
                                                                                19
                                                                                     SCHNEIDER (“Plaintiff”); Defendants and Cross-Claimants CUBESMART (erroneously sued as
                                                                                20
                                                                                     "CUBESMART SELF STORAGE, CEO CHRISTOPHER MARR, a corporation") and TIFFANY
                                                                                21
                                                                                     ROSE (collectively, “CubeSmart”) and Defendants and Cross-Defendants COUNTY OF
                                                                                22
                                                                                     SACRAMENTO (the "County"); hereby stipulate and voluntarily dismiss all existing and
                                                                                23
                                                                                     potential claims and cross-claims filed by or against CubeSmart herein, with prejudice, pursuant to
                                                                                24
                                                                                     those terms and recitations set forth hereinbelow:
                                                                                25
                                                                                     ///
                                                                                26
                                                                                     ///
                                                                                27
                                                                                     ///
                                                                                28

                                                                                     16250582.3:10784-0311
                                                                                                   STIPULATION AND [PROPOSED] ORDER FOR VOLUNTARY DISMISSAL [F.R.C.P. 41]
                                                                                     Case 2:20-cv-00383-TLN-JDP Document 27 Filed 01/19/21 Page 2 of 5


                                                                                 1                                            STIPULATION

                                                                                 2          WHEREAS, a dispute has arisen between Plaintiff, CubeSmart and the County

                                                                                 3 (collectively, the "Parties") regarding alleged injuries suffered by Plaintiff while being questioned

                                                                                 4 by police officers employed by the County on July 12, 2019 at 9360 Greenback Lane, Orangevale,

                                                                                 5 CA (the "Incident"); and

                                                                                 6          WHEREAS, neither CubeSmart defendant spoke with any deputy or law enforcement

                                                                                 7 officer regarding any person, place, thing or any other matter of relevance to the Incident on the

                                                                                 8 night it occurred (July 12, 2019); and

                                                                                 9          WHEREAS, on or about January 9, 2020, Plaintiff commenced the action Schneider v.

                                                                                10 Cubesmart Self Storage, CEO Chrostopher Marr, a corporation, et al. in Sacramento County

                                                                                11 Superior Court, Case no. 34-2020-00273191 (the "State Case") against CubeSmart, the County
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12 and others; and
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13          WHEREAS, on February 20, 2020, State Case was removed to the United States District
                                                Attorneys at Law




                                                                                14 Court for the Northern District of California, within Civil Action No. 2:20-cv-00383 (the

                                                                                15 “Action”); and

                                                                                16          WHEREAS, on April 1, 2020, Plaintiff filed his operative First Amended Complaint

                                                                                17 within the Action against CubeSmart and the County (collectively, "Defendants"), alleging

                                                                                18 Negligence and False Imprisonment against them (and amongst other individually asserted claims

                                                                                19 against each of them); and

                                                                                20          WHEREAS, on or about April 15, 2020, CubeSmart filed its Answer and Cross-Claims,

                                                                                21 the latter of which alleged Equitable Indemnity, Total Indemnity, Contribution, Negligence and

                                                                                22 other claims against the County (the State Case, Action and Cross-Claims are collectively referred

                                                                                23 to herein as the “Litigation”); and

                                                                                24          WHEREAS, the County has not yet filed an Answer to Plaintiff's operative First Amended

                                                                                25 Complaint (nor any Cross-Claims against CubeSmart) as it continues to await the Court's ruling on

                                                                                26 its pending Motion to Dismiss Plaintiff's operative First Amended Complaint; and

                                                                                27          WHEREAS, the Parties desire to avoid the cost and uncertainty of further legal

                                                                                28 proceedings with respect to all claims and causes of action asserted herein by or against

                                                                                                                                     -2-
                                                                                                     STIPULATION AND ORDER FOR VOLUNTARY DISMISSAL [F.R.C.P. 41]
                                                                                     Case 2:20-cv-00383-TLN-JDP Document 27 Filed 01/19/21 Page 3 of 5


                                                                                 1 CubeSmart, both pending and prospective, and without waiver of their respective positions in the

                                                                                 2 Litigation, the Parties have negotiated a confidential settlement of all existing and potential claims

                                                                                 3 and causes of action arising from the Incident and/or related to the Litigation made by or against

                                                                                 4 CubeSmart, based on all of the foregoing.

                                                                                 5          NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AS FOLLOWS:

                                                                                 6          1.     Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff

                                                                                 7 NATHAN SCHNEIDER, by and through his undersigned counsel, hereby voluntarily dismisses

                                                                                 8 Defendants CUBESMART (erroneously sued as "CUBESMART SELF STORAGE, CEO

                                                                                 9 CHRISTOPHER MARR, a corporation") and TIFFANY ROSE, with prejudice; and

                                                                                10          2.     Pursuant to Rule 41(c) of the Federal Rules of Civil Procedure, Cross-Claimants

                                                                                11 CUBESMART (erroneously sued as "CUBESMART SELF STORAGE, CEO CHRISTOPHER
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12 MARR, a corporation") and TIFFANY ROSE, by and through their undersigned counsel, hereby
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13 voluntarily dismiss all Cross-Claims asserted by them herein, including, but not limited to, all
                                                Attorneys at Law




                                                                                14 Cross-Claims made against Cross-Defendant COUNTY OF SACRAMENTO, with prejudice; and

                                                                                15          3.     Pursuant to Rule 41(c) of the Federal Rules of Civil Procedure, Cross-Defendant

                                                                                16 COUNTY OF SACRAMENTO, by and through its undersigned counsel, hereby voluntarily

                                                                                17 releases and dismisses Defendants CUBESMART (erroneously sued as "CUBESMART SELF

                                                                                18 STORAGE, CEO CHRISTOPHER MARR, a corporation") and TIFFANY ROSE, with prejudice,

                                                                                19 from any and all Cross-Claims it may be entitled to assert against either or both of them within the

                                                                                20 Litigation and/or arising from the Incident.

                                                                                21

                                                                                22          IT IS SO STIPULATED.

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                                                                     -3-
                                                                                                    STIPULATION AND ORDER FOR VOLUNTARY DISMISSAL [F.R.C.P. 41]
                                                                                     Case 2:20-cv-00383-TLN-JDP Document 27 Filed 01/19/21 Page 4 of 5


                                                                                 1 DATED: January 15, 2021               PORTER & BUELNA, LLP

                                                                                 2

                                                                                 3
                                                                                                                         By:        /s/ Patrick Buelna
                                                                                 4                                                  PATRICK BUELNA
                                                                                                                         Attorneys for Plaintiff NATHAN SCHNEIDER
                                                                                 5

                                                                                 6
                                                                                     DATED: January 15, 2021             WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 7

                                                                                 8

                                                                                 9                                       By:        /s/ Michael G. Kline
                                                                                                                                    GREGORY P. ARAKAWA
                                                                                10                                                  MICHAEL G KLINE
                                                                                                                         Attorneys for Defendants and Cross-Claimants
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                         CUBESMART (erroneously sued as "CUBESMART
                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12                                       SELF STORAGE, CEO CHRISTOPHER MARR, a
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                         corporation") and TIFFANY ROSE
                                                                                13
                                                Attorneys at Law




                                                                                14 DATED: January 15, 2021               PORTER SCOTT
                                                                                                                         A PROFESSIONAL CORPORATION
                                                                                15

                                                                                16

                                                                                17                                       By:        /s/ W. Christopher Maloney
                                                                                                                                    Carl L. Fessenden
                                                                                18                                                  W. Christopher Maloney
                                                                                                                         Attorneys for Defendant and Cross-Defendant
                                                                                19                                       COUNTY OF SACRAMENTO
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                                                               -4-
                                                                                                  STIPULATION AND ORDER FOR VOLUNTARY DISMISSAL [F.R.C.P. 41]
                                                                                      Case 2:20-cv-00383-TLN-JDP Document 27 Filed 01/19/21 Page 5 of 5


                                                                                 1                                           ORDER

                                                                                 2         Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.

                                                                                 3

                                                                                 4
                                                                                     Dated: January 19, 2021
                                                                                 5

                                                                                 6                                                    Troy L. Nunley
                                                                                                                                      United States District Judge
                                                                                 7

                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                                                                -5-
                                                                                                   STIPULATION AND ORDER FOR VOLUNTARY DISMISSAL [F.R.C.P. 41]
